IN THE
                            TENTH COURT OF APPEALS

                                    No. 10-14-00217-CR

HOBART T. RICHARDSON, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                              From the 54th District Court
                               McLennan County, Texas
                              Trial Court No. 2013-949-C2


                                           ORDER


       Hobart Richardson was convicted of two counts of possession of a controlled

substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2011). The State’s

brief in this appeal was originally due on November 24, 2014. The State has requested

and been granted two extensions of time to file its brief. It has now filed a third motion

for extension of time to file its brief.

       The State’s motion is denied. Its brief is ORDERED to be filed no later than 5:00

p.m. on February 27, 2015.

                                            PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed February 12, 2015




Richardson v. State                        Page 2